DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite.  On line 6, the phrase “the primary member” has no antecedent basis in the claim.
Claim 12 is vague and indefinite.  On line 7, the phrase “the primary member” has no antecedent basis in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheimberg (U.S. Patent Application Publication No. 2019/0274493).
With respect to Claim 1, Scheimberg, Figures 1-4, teaches a telescopic paper holder comprising: 
a base member 102 having a mounting plate;
a paper holder 114 having a proximal end and a distal end, wherein the paper holder 114 is configured to hold a roll of paper; 
a telescoping shaft member 304a,304b,304c positioned between the base member 102 and the proximal end of the primary member; and 
wherein a first mode of operation a user may extend or collapse the telescoping shaft member 304a,304b,304c to move the paper holder relative to the mounting plate.  
With respect to Claim 2, Scheimberg, further teaches wherein mounting plate is configured to be mounted to a vertical wall.  See paragraph [0010].  
With respect to Claim 3, Scheimberg, further teaches wherein the vertical wall is behind a toilet.  See Figure 2B.
With respect to Claim 5, Scheimberg, further teaches wherein mounting plate is configured to be mounted to a floor surface.  See Figure 4.
With respect to Claim 6, Scheimberg, further teaches wherein the roll of paper is toilet tissue paper.  
With respect to Claim 9, Scheimberg, further teaches wherein mounting plate includes pass through holes 108a configured to receive fasteners.  
With respect to Claim 11, Scheimberg, further teaches wherein the paper holder and the telescoping shaft member are axial aligned.  
With respect to Claim 12, Scheimberg, Figures 1-4, teaches a telescopic tissue paper holder consisting of: 
a base member 102 having a mounting plate configured to mount the telescopic tissue paper holder near a toilet (See Figure 2B); 
a paper holder 114 having a proximal end and a distal end, wherein the paper holder 114 is configured to hold a roll of toilet tissue paper (See Figure 2B); 
a telescoping shaft member 304a,304b,304c positioned between the base member 102 and the proximal end of the primary member; and 
wherein a first mode of operation a user may extend or collapse the telescoping shaft member to move the paper holder relative to the mounting plate.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheimber as applied to Claims 1-3, 5-6, 9, and 11-12 above, and further in view of Trecartin (U.S. Patent No. 6,527,219).
With respect to Claim 4, Scheimberg is advanced above.
Scheimberg teaches all the elements of the dispenser but does not mention whether the vertical wall is a side wall next to a toilet.  
	However, Trecartin, Figure 1, teaches a telescopic paper holder mounted on a vertical wall which is a side wall 14.
	It would have been an obvious matter of design choice to provide the holder in a sidewall, as taught by Trecartin, because one of ordinary skill would have been expected to place the holder in a position where it would be the most accessible to a user.
With respect to Claim 7, Trecartin further teaches a base member 70 being rectangular.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheimber as applied to Claims 1-3, 5-6, 9, and 11-12 above, and further in view of Ancona et al (U.S. Patent No. 4,741,486), hereinafter “Ancona”. 
	With respect to Claim 8, Scheimberg is advanced above.
Scheimberg teaches all the elements of the dispenser except for wherein the base member is circular shaped.
However, Ancona, Figure 2, teaches a base member 16 being rectangular.
  	It would have been an obvious matter of design choice to design the base member of Scheimberg to be circular because one of ordinary skill would have been expected to determine which design would be more appealing to a user.  Further, having a circular shape would eliminate sharp edges thereby preventing injury to a user.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheimber as applied to Claims 1-3, 5-6, 9, and 11-12 above. 
	With respect to Claim 8, Scheimberg is advanced above.
Scheimberg teaches all the elements of the dispenser except for wherein telescoping shaft member includes at least five sequentially nested telescopic members.  
	However, it would have been obvious to one of ordinary skill in the art to provide at least five sequentially nested telescopic members instead of three since it has been held that mere duplication of the essential working parts of device involves only routine skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654